Citation Nr: 0000950	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-10 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active military service from December 3, 
1956, to November 16, 1959, and from December 28, 1959, to 
February 28,1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 RO rating decision which 
denied the veteran's TDIU claim.  


REMAND

Generally, TDIU may be assigned where a veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (1999).  

While the veteran's service-connected post-traumatic stress 
disorder (PTSD) is currently evaluated as 70 percent 
disabling, this evaluation was established by an August 1992 
RO rating decision (a decision which established service 
connection for PTSD), based primarily on the findings 
contained in a VA PTSD examination report of April 1992.  The 
veteran has since been treated for PTSD by VA, most recently 
during a hospitalization in 1998; however, given the 
veteran's contention of worsening symptoms, and because the 
hospital report does not provide complete findings necessary 
to apply pertinent rating criteria, another examination was 
required.  While the veteran was afforded an opportunity to 
be so examined in November 1998, he failed to report to the 
scheduled PTSD examination.  He also failed to report for an 
audiological evaluation, scheduled so that his service-
connected ear disabilities could be rated.

The salient point to be made is that, in evaluating a TDIU 
claim, the central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993) (emphasis added).  Significantly, 
consideration may not be given to the impairment caused by 
non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  Given that PTSD was historically considered the 
most disabling of the veteran's service-connected problems, 
and because an examination was required to determine the 
extent of the impairment caused by PTSD, entitlement to TDIU 
cannot be established without examination.  Additionally, 
entitlement to a greater rating for ear disability, including 
hearing loss, may not be established without an examination.

When entitlement or continued entitlement 
to a benefit cannot be established or 
confirmed without a current VA 
examination or reexamination and a 
claimant, without good cause, fails to 
report for such examination or 
reexamination, . . . [and] the 
examination was scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the 
evidence of record.  [However,] [w]hen 
the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (1999) (emphasis added).  Because the 
veteran's failure to report for the scheduled VA PTSD and 
audiologic examinations is without explanation, it might be 
concluded that his absence was without good cause.  
Nevertheless, while the RO noted the veteran's failure to 
report in a November 1998 rating decision, and in December 
1998 supplemental statements of the case (SSOCs), no citation 
to § 3.655 was given.  Moreover, no mention was made as to 
the availability of a good-cause explanation under that 
regulation.  Therefore, in order to afford the veteran the 
opportunity to present evidence and argument on the question 
of his failure to report, a remand is required.  See Bernard 
v. Brown, 4 Vet.App. 384 (1994).  

The Board also notes that the veteran's testimony was 
obtained at a RO hearing in September 1998.  At that time, 
the veteran stated that he had, at least since the time of 
his most recent VA PTSD examination in April 1992, worked for 
the United States Postal Service.  He also indicated that a 
VA physician, at the Columbia, South Carolina Medical Center, 
considered him to be unemployable due to his service-
connected PTSD.  This evidence should be requested and copies 
obtained for use in the appeal.  Thereafter, should the RO 
determine that entitlement to TDIU can not be established on 
the available record and that the veteran's failure to report 
was with good cause within the meaning of § 3.655, further 
evidentiary development should be undertaken, including the 
re-scheduling of VA PTSD and audiologic examinations.  

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should contact the veteran 
and his representative and notify them 
of the provisions of § 3.655 and the 
need to show good cause for failing to 
report to the previously scheduled VA 
PTSD and audiologic examinations.  The 
notice should also provide him with a 
reasonable amount of time to submit 
evidence and argument on this point.  
Documentation of this notice should be 
placed in the file.  Any response should 
be associated with the claims file.  

2.  The RO should obtain and associate 
with the claims file, any VA treatment 
records pertaining to hospital or out-
patient treatment, individual or group 
therapy, and PTSD treatment from the VA 
medical facility in Columbia, South 
Carolina, dated from October 1996 to the 
present.  The veteran should also be 
asked to identify any other sources of 
treatment, and records from such sources 
should be sought.  

3.  Thereafter, the RO should address 
the veteran's claim for TDIU.  If the RO 
finds good cause for his failure to 
report to previously scheduled 
examinations, the RO should undertake 
development of the medical evidence by 
rescheduling the PTSD and audiologic 
examinations.  Any examination should 
provide sufficient detail to rate each 
identified disability under applicable 
rating criteria, including any criteria 
that may have changed during the 
pendency of the claim.  

4.  If the benefit sought remains 
denied, the RO should issue a SSOC to 
the veteran and his representative.  The 
SSOC should contain a recitation of 
38 C.F.R. § 3.655 and explanation of its 
application in this case.  If the RO 
does not deny the claim under § 3.655, 
the SSOC should include all pertinent 
rating criteria, including any criteria 
that were revised during the pendency of 
the veteran's claim.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the case, in accordance 
with the current appellate procedures, should be returned to 
the Board for further appellate review.  The purpose of this 
remand is to comply with governing adjudicative rules.  No 
action is required of the veteran until he receives further 
notice; however, he has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).

